        Case 1:20-cv-03697-TMR Document 1                 Filed 09/29/20   Page 1 of 3

                                                                                         Form 3-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                       FORM 3


 OCTAL INC.,                                                           SUMMONS
 OCTAL SAOC-FZS,
                                                                       Court No. 20-03697
                                         Plaintiffs,

                          v.

 UNITED STATES,


                                         Defendant.



TO:   The Attorney General, and the U.S. Department of Commerce


      PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
      U.S.C. § 1581(c) to contest the U.S. Department of Commerce’s determination described
      below.


                                                  /s/ Mario Toscano
                                                  Clerk of the Court



  1. Plaintiff OCTAL Inc., is an importer of the subject merchandise. Plaintiff OCTAL
     SAOC-FZS is a foreign producer and exporter of subject merchandise. Plaintiffs fully
     participated as interested parties within the meaning of 19 U.S.C. § 1677(9)(A) in the
     proceeding before the U.S. Department of Commerce (“Commerce Department”) that
     resulted in the contested determination. Plaintiffs have standing to commence this action
     pursuant to 19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631(c).

      (Name and standing of plaintiff)

  2. Plaintiffs contest the Commerce Department’s determination as published in
     Polyethylene Terephthalate Sheet from the Sultanate of Oman: Final Determination of
     Sales at Less Than Fair Value, 85 Fed. Reg. 44,278 (Jul. 22, 2020); Anti-Dumping Duty
     Order, 85 Fed. Reg. 55,824 (Sep. 10, 2020)
      _____________________________________________________________________________________
      (Brief description of contested determination)

  3. July 16, 2020 (Date of Commerce’s Issues and Decision Memorandum)
      (Date of determination)
                                                  1
        Case 1:20-cv-03697-TMR Document 1                         Filed 09/29/20         Page 2 of 3




   4. Antidumping Duty Order, 85 Fed. Reg. 55,824 (Sep. 10, 2020)
      ________________________________________________________________________
      (If applicable, date of publication in Federal Register of notice of contested determination)




                                                    /s/ Daniel L. Porter

                                                    Daniel L. Porter

                                                    Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                    1717 Pennsylvania Ave. N.W.
                                                    Washington, D.C. 20006
                                                    Tel. (202) 452-7373

                                                    Counsel for Plaintiffs


September 29, 2020




                                                        2
   Case 1:20-cv-03697-TMR Document 1             Filed 09/29/20   Page 3 of 3




                    SERVICE OF SUMMONS BY THE CLERK


This Summons is being served on the following:


Attorney General of the United States
Attorney-in-Charge
International Trade Field Office
U.S. DEPARTMENT OF JUSTICE
Civil Division
26 Federal Plaza
New York, NY 10278


The Honorable Wilbur L. Ross Jr.
c/o Robert Heilferty, Esq.
Chief Counsel for Trade Enforcement and Compliance
U.S. DEPARTMENT OF COMMERCE
14th Street and Constitution Avenue, N.W.
Washington, DC 20230


Supervisory Attorney
Civil Division
Commercial Litigation Branch
U.S. DEPARTMENT OF JUSTICE
P.O. Box 480
Ben Franklin Station
Washington, DC 20444



                                                  /s/ Mario Toscano
                                                  Clerk of the Court




                                         3
